DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

 Response to Amendment
The amendment filed on 04/13/2021 has been entered. Claim(s) 1-5, 7-15 is/are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. ("Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting." Procedia Engineering 81 (2014): 1192-1197.)
Regarding Claims 1 and 9, Ge teaches a method of additive manufacturing with a powder made of TiAl alloy; and teaches that different component regions are melted in different ways for the purpose of giving each region different microstructures and since Al is vaporized (elemental loss) in different amounts, each region is expected to have different chemical compositions. (abstract) Specifically, a substrate was preheated, and each powder layer was exposed to low energy electron powder beam; followed by scanning of specific areas (separate regions) with higher energy regions, thereby forming distinct component regions with different microstructures. (1193, Experimental Procedures, [0002]). 
Regarding the limitation of losing 2-4% at. of Al to vaporization in a second region during electron beam melting, Ge teaches that beam melting 
Therefore, beam melting current is considered a result-effective variable as it directly determines the degree of Al loss and amounts of alpha-2 lath phase sizes. Therefore, it would have been obvious to one of ordinary skill in the art to adjust beam melting in such a way that Al loss is controlled in the claimed range to solidify a consolidated region with varying ductility, density, surface roughness, or density compared to a low Al-loss region of a manufactured component. (See MPEP 2144.05(II)(A-B).) 
Regarding the limitation of losing 0-1% at. Al to vaporization in a first region during electron beam melting, Ge teaches that low melting beam current can produce a formed component with no obvious change in chemical composition (Table 1, Sample 1) which is interpreted to read on the limitation of at least the first region losing 0-1% Al. during melting. (Page 1194, Results and discussion, [001]) 
Regarding Claim 2, Ge teaches different melting beam currents (reading on melting temperatures) or different thermal cycles (reading on different holding times). (Abstract) 
Regarding Claim 3
Regarding Claim 4, Ge is silent regarding the presence of a gradient, however, since both regions are created by electron beam melting, it would be expected to one of ordinary skill in the art that there would be at least some form of gradient as a result of electron beam scanning to form a melt layer by nature of additive manufacturing beam scanning; under the expectations that when products are made by identical methods, a prima facie case of anticipation exists for the claimed properties. (See MPEP 2112.01(I)). 
Regarding Claim 5, Ge teaches the two TiAl based regions have different microstructures (abstract) and therefore different material properties such as ductility. 
Regarding Claim 7, Ge teaches two regions with different properties based on beam scanning parameters. A third region would be defined by one of ordinary skill in the art as the beam transition region between the two regions which would have a slightly different microstructure and therefore properties than the first two regions. 
Regarding Claim 8, Ge teaches a transition region grain boundary between lamellar alpha2+gamma phase and gamma TiAl as the main phase (Figure 2(b), Page 1195, [001]). 

Claims 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. in view of Schwerdtfeger et al. ("Selective electron beam melting of Ti–48Al–2Nb–2Cr: Microstructure and aluminium loss." Intermetallics 49 (2014): 29-35.) and further in view of Qu et al. ("Microstructure and mechanical property of laser melting deposition (LMD) Ti/TiAl structural gradient material." Materials & Design 31.1 (2010): 574-582.).
Regarding Claims 1 and 9, Ge teaches a method of additive manufacturing with a powder made of TiAl alloy; and teaches that different component regions are melted in different ways for the purpose of giving each region different microstructures and since Al is vaporized (elemental loss) in different amounts, each region is expected to have different chemical compositions. (abstract) Specifically, a substrate was preheated, and each powder layer was exposed to low energy electron powder beam; followed by scanning of specific areas (separate regions) with higher energy regions, thereby forming distinct component regions with different microstructures. (1193, Experimental Procedures, [0002]). 
Regarding the limitation of losing 2-4% at. of Al to vaporization in a second region during electron beam melting, Ge teaches that beam melting parameters such as beam current, scanning speed, focal length, can be manipulated to control the degree of Al loss (0-15% Al loss) for the purpose of affecting composition change and microstructure in the as built object (Page 1194, Results and discussion, [001]). However, Schwerdtfeger, who teaches Al concentration is a crucial factor for the formation of the microstructure and the mechanical properties (Introduction, [0001]) where beam currents and scanning speed are known parameters to directly influence Al loss in TiAl electron beam 
Therefore, it would have been obvious to one of ordinary skill in the art to vaporize Al in the claimed range through electron beam melting to achieve the predictable result of forming a consolidated region with varying ductility, density, surface roughness, or density compared to a low Al-loss region of a manufactured component. 
Regarding the limitation of losing 0-1% at. Al to vaporization in a first region during electron beam melting, Ge teaches that low melting beam current can produce a formed component with no obvious change in chemical composition (Table 1, Sample 1) which is interpreted to read on the limitation of at least the first region losing 0-1% Al. during melting. (Page 1194, Results and discussion, [001]) 
Regarding the limitation of having a component with distinct property profiles, while Ge teaches specific areas are melted further, thereby producing different regions with different microstructures, Ge does not explicitly say this is purposefully done to instill different mechanical properties in different regions of the additively manufactured TiAl component. However, Qu teaches that functionally graded TiAl materials are conventionally made by electron beam melting to form components with a controlled gradual change in properties to achieve a distribution of mechanical properties in a component (for example, high strength, high ductile regions) (See Introduction, [0001-0004]). Therefore, it 

Regarding Claim 2, Ge teaches different melting beam currents (reading on melting temperatures) or different thermal cycles (reading on different holding times). (Abstract) 
Regarding Claim 3, Ge teaches different melting conditions are met to vary element losses of aluminum. (Abstract) 
Regarding Claim 4, Ge is silent regarding the presence of a gradient, however, since both regions are created by electron beam melting, it would be expected to one of ordinary skill in the art that there would be at least some form of gradient as a result of electron beam scanning to form a melt layer by nature of additive manufacturing beam scanning; under the expectations that when products are made by identical methods, a prima facie case of anticipation exists for the claimed properties. (See MPEP 2112.01(I)). 
Regarding Claim 5, Ge teaches the two TiAl based regions have different microstructures (abstract) and therefore different material properties such as ductility. 
Regarding Claim 7, Ge teaches two regions with different properties based on beam scanning parameters. A third region would be defined by one of ordinary 
Regarding Claim 8, Ge teaches a transition region grain boundary between lamellar alpha2+gamma phase and gamma TiAl as the main phase (Figure 2(b), Page 1195, [001]). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to Claim 1, in view of Bewlay et al. ("TiAl alloys in commercial aircraft engines." Materials at High Temperatures 33.4-5 (2016): 549-559.).
Regarding Claim 10, Ge teaches the alloy composition is of the form Ti-47 Al-2Cr-2Nb, but does not teach the composition of Ti-(45.5-48)Al-(4-6)Nb-(0-2) X, where  X is Mo, W, Zr, Si, C or B. However, Bewlay teaches that for TiAl alloys for turbine blades, the latest generation consists of alloys in the form Ti-(45-48)Al-(0-10)X-(0-3)Y-(0-1)Z-(0-0.5 Re) where X is Cr, Mn, Nb, or Ta; where Y is W, Mo, Hf, or Zr; and where Z is B,C, or Si. Further, Bewlay teaches this type of alloy allows for hot isothermal forging, for the purpose of producing a homogeneous microstructure and provide a good balance of high temperature creep and low temperature strength and ductility. (Page 551, Col. 2, Lines 22-40) Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed TiAl 
Regarding the limitation of losing 2-5.5% wt. of Al to vaporization in a second region during electron beam melting, Ge teaches that beam melting parameters such as beam current, scanning speed, focal length, can be manipulated to control the degree of Al loss (0-15% Al loss) for the purpose of affecting composition change and microstructure in the as built object (Page 1194, Results and discussion, [001]). Therefore, beam melting current is considered a result-effective variable as it directly determines the degree of Al loss and amounts of alpha-2 lath phase sizes. Therefore, it would have been obvious to one of ordinary skill in the art to adjust beam melting in such a way that Al loss is controlled in the claimed range to arrive at a preferred as built quality and microstructure. (See MPEP 2144.05(II)(A-B).) 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. in view of Schwaighofer et al. ("Microstructural design and mechanical properties of a cast and heat-treated intermetallic multi-phaseg-TiAl based alloy." Intermetallics. 44 (2014): 128-140.). 
Regarding Claims 11-12, Ge et al teaches that gamma and alpha2 TiAl phases are formed from melting but does not teach the steps of solution annealing and aging (abstract); however, Schwaighofer teaches that gamma-phase TiAl based alloys for turbine blades can be further processed to adjust specific microstructures by means of heat treatment (Introduction) for the purpose of improving material properties 
Regarding Claim 13, Ge teaches a method for additively manufacturing a TiAl component with two regions of different microstructures/chemical compositions, but does not teach that the component is a blade for a turbomachine. However, Schwaighofer teaches a method for forming turbomachine parts, and teaches that the component can be made of titanium alloy (abstract) and can be used for a turbine blade (Page 128, [0001]). 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to Claim 1, in view of Sharon et al. (US20180200798A1). 
Regarding Claims 13-14, Ge teaches a method for additively manufacturing a TiAl component with two regions of different microstructures/chemical compositions, but does not teach that the component is a blade for a turbomachine. However, Sharon teaches a method for forming turbomachine parts, and teaches that the component can be made of titanium alloy [0029] and can be any turbine component . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. in view of Sharon et al. (US20180200798A1) applied to Claim 13, and further in view of Schwaighofer et al. ("Microstructural design and mechanical properties of a cast and heat-treated intermetallic multi-phaseg-TiAl based alloy." Intermetallics. 44 (2014): 128-140.).  
Regarding Claims 15, Ge in view of Sharon teaches different regions have different grain sizes from controlling beam densities. Ge is silent regarding the composition of globular gamma structures, however, Schwaighofer teaches that cyclic heat treatment can be performed to form fine grained globular microstructure (HT7, Fig. 3, Fig 4, Table 3) with a volume fraction of 34%; which also displays improved ductility and fracture elongation (Tables 4-5). Therefore, it would have been obvious to one of ordinary skill in the art to perform heat treatment on a two region turbine blade for the purpose of instilling a globular microstructure in a high . 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. in view of Schwerdtfeger et al. in further view of Qu et al as applied to Claim 1, in further view of Bewlay et al. ("TiAl alloys in commercial aircraft engines." Materials at High Temperatures 33.4-5 (2016): 549-559.).
Regarding Claim 10, Ge teaches the alloy composition is of the form Ti-47 Al-2Cr-2Nb, but does not teach the composition of Ti-(45.5-48)Al-(4-6)Nb-(0-2) X, where  X is Mo, W, Zr, Si, C or B. However, Bewlay teaches that for TiAl alloys for turbine blades, the latest generation consists of alloys in the form Ti-(45-48)Al-(0-10)X-(0-3)Y-(0-1)Z-(0-0.5 Re) where X is Cr, Mn, Nb, or Ta; where Y is W, Mo, Hf, or Zr; and where Z is B,C, or Si. Further, Bewlay teaches this type of alloy allows for hot isothermal forging, for the purpose of producing a homogeneous microstructure and provide a good balance of high temperature creep and low temperature strength and ductility. (Page 551, Col. 2, Lines 22-40) Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed TiAl composition for the purpose of producing a forgable, balanced alloy for a turbine blade. 
See MPEP 2144.05(II)(A-B).) 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. in view of Schwerdtfeger et al. in further view of Qu et al  as applied to Claim 1 in further view of Schwaighofer et al. ("Microstructural design and mechanical properties of a cast and heat-treated intermetallic multi-phaseg-TiAl based alloy." Intermetallics. 44 (2014): 128-140.). 
Regarding Claims 11-12, Ge et al teaches that gamma and alpha2 TiAl phases are formed from melting but does not teach the steps of solution annealing and aging (abstract); however, Schwaighofer teaches that gamma-phase TiAl based alloys for turbine blades can be further processed to adjust specific microstructures by means of heat treatment (Introduction) for the purpose of improving material properties such as creep strength and ductility (Introduction, Page 129, Col.1). Specifically, 
Regarding Claim 13, Ge teaches a method for additively manufacturing a TiAl component with two regions of different microstructures/chemical compositions, but does not teach that the component is a blade for a turbomachine. However, Schwaighofer teaches a method for forming turbomachine parts, and teaches that the component can be made of titanium alloy (abstract) and can be used for a turbine blade (Page 128, [0001]). 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. in view of Schwerdtfeger et al. in view of Qu et al as applied to Claim 1, in view of Sharon et al. (US20180200798A1). 
Regarding Claims 13-14, Ge teaches a method for additively manufacturing a TiAl component with two regions of different microstructures/chemical compositions, but does not teach that the component is a blade for a turbomachine. However, Sharon teaches a method for forming turbomachine parts, and teaches that the component can be made of titanium alloy [0029] and can be any turbine component . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. in view of in view of Schwerdtfeger et al. in view of Qu et al. and in further view of Sharon et al. (US20180200798A1) applied to Claim 13, and further in view of Schwaighofer et al. ("Microstructural design and mechanical properties of a cast and heat-treated intermetallic multi-phaseg-TiAl based alloy." Intermetallics. 44 (2014): 128-140.).  
Regarding Claims 15, Ge in view of Sharon teaches different regions have different grain sizes from controlling beam densities. Ge is silent regarding the composition of globular gamma structures, however, Schwaighofer teaches that cyclic heat treatment can be performed to form fine grained globular microstructure (HT7, Fig. 3, Fig 4, Table 3) with a volume fraction of 34%; which also displays improved ductility and fracture elongation (Tables 4-5). Therefore, it would have been obvious to one of ordinary skill in the art to perform heat treatment on a two region turbine . 

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach an additively manufactured component with different property profiles, and fails to teach in general sections with different microstructures. In the experimental procedure section of 1193 of Ge, “each powder layer was preheated to be slightly sintered by employing a scanning beam current of 10mA and scanning velocity of 5 m/s. Then specific areas of powder were melted with a higher energy input”. The method step of specific areas that are melted versus regions that are not is considered to teach an additively manufactured component with different property profiles or regions as Ge teaches these regions have varying Al loss as a result of higher energy input which forms a different microstructures in different regions thereby having different properties as is conventional in the art as demonstrated by the evidentiary references. Therefore, the primary reference already teaches an additively manufactured TiAl component with different microstructure regions/profiles made by electron beam melting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736